           ~·


~O 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                                                             Page 1 ofl   r
                                                          UNITED STATES DISTRICT COURT
                                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                      United States of America                                                                    JUDGMENT IN A CRIMINAL CASE
                                                            V.                                                                    (For Offenses Committed On or After November I, 1987)


                                      Jesus Coronado-Fonseca                                                                       Case Number: 3:19-mj-22338


                                                                                                                                  Defendant's Atta 'ney                   F:L D         ~

         REGISTRATION NO. 85727298
                                                                                                                                                                          JUN l 1 2019
         THE DEFENDANT:
          IZ! pleaded guilty to count( s) _l:_.:..of=--C~om~p.::..::la=in:.::..:t_ _ _ _ _ _ _ _ _ _+,;-;;:;.;c:;;;1~r::7:-P-7':\7. l:,. .:'-;-:-'":.,_ r.,.- -"7
                                                                                                                                                                --~-;-;:-;;·".,,....··::;---r:F;-J !=r;
                                                                                                                                                                                                    ..;r;-;:;,,T'ilili:--i--
                                                                                                                                                                                                       ::'--:c.'

                                                                                                        so un:~: ~': i., .:.: i ,,, .: : OF C,',:_:roHNIA
          D was found guilty to count(s)                                                              ~                                   .... _ ·- ___ ...___.. ~~.:_}'tlTV
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                               Nature of Offense                                                                                                         Count Number(s)
         8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                                                               1

          D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
          0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a tenn of:

                                                  ~TIME SERVED                                                           D _________ days

          IZI Assessment: $10 WAIVED IZI Fine: WAIVED
          IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative,                           charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        im~osed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        Umted States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                            Tuesday, June 11, 2019
                                                                                                                            Date of Imposition of Sentence

        Received
                          ~DU±S~M-:--------

                                                                                                                           11/tlL~l::::cocK
                                                                                                                           UNITED STATES MAGISTRATE JUDGE


       Clerk's Office Copy
                                                                                                                                                                                           3:19-mj-22338
